Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is rejected under this heading for reciting a method step in a dependent claim which depends upon an apparatus claim.
Claim 12 recites that ionizing species are generated at least in part by heating a gas.  The generation of ionizing species is a result of the step of heating a gas.  This step depends on apparatus claim 1.  Claim 12 therefore recites a process step carried out by the apparatus of claim 1 and result in a claim which combines both a process and product carrying out the process, rendering claim 12 indefinite as a result.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 recites that kinetic energy of ions can be adjusted by varying a first potential.  This claim fails to further limit claim 7 because it recites a limitation which is a result.  The result of the capability of changing a potential is a change in kinetic energy of ions.  This limitation is also optional.  The claim recites that the kinetic energy change can be carried out by varying the first potential.  Since the claim recites an optional limitation which is in fact a result of the normal operation of the apparatus and not a further feature of the apparatus itself, it is not limiting and therefore does not further limit the parent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 18-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 3, 4, 12, and 18  of prior U.S. Patent No. 9,224,587. This is a statutory double patenting rejection.
Patented claims 1, 12, and 18 correspond to claim 18.
Patented claim 3 corresponds to pending claim 19.
Patented claim 4 corresponds to pending claim 20.
Claims 18-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 3, 4, 10, and 16  of prior U.S. Patent No. 9,514,923. This is a statutory double patenting rejection.
Patented claims 1, 10, and 16 correspond to claim 18.
Patented claim 3 corresponds to pending claim 19.
Patented claim 4 corresponds to pending claim 20.
Claims 18-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 3, 4, 14, and 18 of prior U.S. Patent No. 9,960,029. This is a statutory double patenting rejection.  .  Claim 18 corresponds to claims 1, 14, and 18.  Claim 19 corresponds to claim 3.  Claim 20 corresponds to claim 4.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10, and 13-18 of U.S. Patent No. 8,822,949. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the pending claims.
Patented claim 1 anticipates pending claims 1, 6, and 18.
Patented claim 2 anticipates pending claim 2.
Patented claim 3 anticipates pending claims 3 and 19.
Patented claim 4 anticipates pending claims 4 and 20.
Patented claim 5 anticipates pending claim 5.
Patented claim 6 anticipates pending claim 7 and 9 since pending claim 9 does not further limit pending claim 7.  Patented claim 9 also anticipates pending claim 9.
Patented claim 7 anticipates pending claim 8.
Patented claim 10 anticipates pending claim 10.
Patented claim 1 anticipates pending claim 11.
Patented claim 13 anticipates pending claims 1 and 18.
Patented claim 14 anticipates pending claim 6.
Patented claim 15 anticipates pending claim 12.
Patented claim 16 anticipates pending claim 13.
Patented claim 17 anticipates pending claim 14.
Patented claim 18 anticipates pending claim 15
Patented claims 1, 13, and 17 anticipates pending claim 16.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 of U.S. Patent No. 10,134,575. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the pending claims.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, and 18 of U.S. Patent No. 10,134,575. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the pending claims.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,134,575. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the pending claims.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,134,575. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the pending claims.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, and 18 of U.S. Patent No. 10,643,833. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the pending claims.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,643,833. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the pending claims.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,643,833. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the pending claims.
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A VANORE whose telephone number is (571)272-2483. The examiner can normally be reached Monday to Friday 7AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A VANORE/Primary Examiner, Art Unit 2881